OFFICE   OF THE ATTORNEY     GENERAL       OF TEXAS
                                    AUSTIN




Bonorable klton T. Freeasn
County Attorney
Caine 8 county
Seminole, Texas
Dear    sir:




                 ?hie will   aoknowle




iese3

                                             y liable     to     such oounty
                                             intangible        rtiluatlon?
                                cf Sea.   6 of Senate Bll&,442        it   is

                               ci aaseiwLr@ and oolleotlng   said equallea-
                               siv4 therefer   the sam ooqanoatlon    as 18
                                and oolleatfng   school taxes in doprmon
                                                                                         822




HO5.   AltOn       T.   Freeman,    Page 2


              *The Tax Aeeeesor eball reoelve a oomlsaion    of
       one-halr of one per cent for assessing    suoh tax, and
       the Tax Colleotor   a oommlsslon of one-half of one per
       oent for oolleotlng   the same.”
            1. You say the Asseeaor     has assessed the dlstrlot
rate of 40# on the $100.00 of the total valuation of the
property ln the dlstrlot   (oounty) -#S,OOO,OOO.OO - and olalms
as his feea thrretor wo54-h41f    of 054 per oent of total ralua-
tlon whloh Is #8,000,000.   and hls fee figures out to be $400.00;~
but one-half of one per oent of $S,OOO,OOO.OOwould be $40 000.001
Obviously,  the Asseaaor has not arrived at the amount of his f44s
in   tbia   way.

                   The proper      way to   arrive  at the amount of suoh f448
is to oaloulate    one-half of one              per oont of the taxes aaaessed-
b4lng 406 on the $100.00 of the                 $S,OOO,OOO.OOTamon,         amount-
ing  to $32,OQO.O0   - whloh would              give $160.00, as oontended for
by the board under your further                 statenasnt of the tintrorwuy.

             The oompensation to the Asmssor aad llkewlss to the
Colleotor   Is based upon the taxes aas4ssed and oollected,  r4sp40-
tlvely,   a&l not upon the valsn     of the property agalnet whloh
suah taxes have been asseemd.
              2. With resp4ot to your s4oond question,         you ax%
advised that Art1016 9105 of the R. C. S. provides Par an a5ma.l
tax upon the Intangible     propertlen   of oorporatlons,     suoh as 011
plpsllne   companies,in favor of the State end of the oounty. The
tax therein authorized in favor of the oounty means the oounty
as such.    There appears to be no authorlty for the impoeitloa
of the tax upon auoh lntanglbllee in favor of dlstrlots          or sub-
dlrlslons   or the oounty.    In the pr4s4nt case the entire oounty
is embraoed in the oounty-tide       epualleation  dlstriot~,    but,
nevertheless,    It Is a dlstrlot    and not a oounty within the m4an-
lng of this tax law.
                   T&8 question      seems to    be ruled   by Bell   County Y. Hines,
ale s. 1. 656, where it Is saldr
               *we do not think that the oak4f;$tate     v. Railway Co.,
       209 S. X. 020, la an authorlty   as to ~the.‘i&su4 lrmolred in
       this ease.    That was a suit to OOlleet tqeb for the UUO
       and benefit of the Harris oounty ahlp ahannel navf%atlon
       dletrlot,   on the intangible asaets a@ rolling     8toOk Of
       the railway company which had been appcrrtloned to Hprrls
       county.    The boundaries of the navigation ‘diatriot   Wr4 the
HO& Alton       T. Freeman, Page 3


      Wsame ae the boundaries of Harris oounty, but It was
      not Harris county.    On the aontrary, It was a body cor-
      porate, a separate legal entity,    capable of suing and
      being sued as such.    In that ease the court held that,
      while the Legislature   might have authorized the dls-
      trlot to Jevy a tax on the lntanglble     assets and rolling
      stook of the railway company, it had not done so, for
      the mason that It had authorized the tax to be levied
      upon property ‘wlthln said district’;     and, while reoog-
      nlzlng the power or the Legislature    to fix the sltus
      for taxation or all personal property,     as It had not
      fixed the sltus or rolling    stook and intangible   values
      ror taxation for district   purposes In any district,     the
      fa~lf~tlon  oompany had no power to tax auoh property.

                 The ease Is followed with approval in Texas k
Paolilo      Railway Company Y. State, 43 8. ?I. (2d) 628.
               Trusting   that this   will   answer your inquiry   satle-
raotorlly,     W are
                                       Your6 very truly
                                 ATTORREYGRRERALOF

                                 BY               a4
                                                   0014
                                                     ASS

0s:MR




                                                                            COMMIITEL